Citation Nr: 1130836	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy in the right lower extremity.  

3.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy in the left lower extremity.  

4.  Entitlement to a compensable disability evaluation for diabetic retinopathy prior to June 24, 2009.  

5.  Entitlement to a disability evaluation in excess of 20 percent for diabetic retinopathy from June 24, 2009.  

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The July 2007 rating decision denied increased evaluations for diabetes mellitus with nonproliferative diabetic retinopathy and peripheral neuropathy of the right and left lower extremities.  In a December 2009 rating decision, the RO assigned a separate evaluation for diabetic retinopathy and assigned a 20 percent rating.  Prior to the December 2009 rating decision, the Veteran's retinopathy was evaluated as noncompensable, and was therefore considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to a compensable disability evaluation for diabetic retinopathy prior to June 24, 2009 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus does require insulin and a restricted diet, but he has not been shown to require regulation of activities. 

2.  The Veteran's peripheral neuropathy in the right lower extremity is manifested by moderate neurologic deficit, including tingling, numbness, and reflexes that were 1+ in the knees and absent in the ankles. 

3.  The Veteran's peripheral neuropathy in the left lower extremity is manifested by moderate neurologic deficit, including tingling, numbness, and reflexes that were 1+ in the knees and absent in the ankles. 

4.  From June 24, 2009, while the Veteran has best corrected visual acuity of 20/30 in his right eye and 20/25 in his left eye, his field of vision has a concentric contraction of 48 degrees in the right eye and 46.25 degrees in the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a rating higher than 20 percent for peripheral neuropathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a rating higher than 20 percent for peripheral neuropathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

4.  From June 24, 2009 onward, the criteria for a rating higher than 20 percent for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20 (2010); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to claims for increased disability ratings for service connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores II, supra.

In this case, the RO provided the Veteran with a predecisional letter in March 2007.  Pelegrini, 18 Vet. App. at 112.  Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores I, supra, vacated and remanded sub nom. Vazquez-Flores II, supra.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the March 2007 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The March 2007 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration (SSA) determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the March 2007 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the March 2007 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the March 2007 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.  The March 2007 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues decided herein on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  His SSA records have been obtained and associated with his claims folder.  He underwent VA examinations for the claimed conditions in March 2006, April 2007, May 2009, and June 2009.  These examinations, along with the other evidence of record, are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of the increased evaluation claims decided herein.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II. Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Diabetes Mellitus Type II

The Veteran asserts that he is entitled to a higher rating for his service-connected diabetes mellitus, currently evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  Id.  The rating criteria for a 20 percent evaluation under Diagnostic Code 7913 are disjunctive rather than conjunctive, as demonstrated by "or" separating each criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

A 40 percent evaluation is warranted under Diagnostic Code 7913 when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  "Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, supra.   

The Veteran was diagnosed with diabetes mellitus in 1980.  VA examination reports from April 2007, May 2009, and June 2009 show that his condition requires both oral hypoglycemics and insulin.  Further, VA examination reports from February 2003, March 2006, April 2007, May 2009, and June 2009 show that the Veteran follows a restricted diet to control his diabetes mellitus.  But, to meet the criteria for a 40 percent evaluation, it must be shown that his condition requires regulation of activities.  38 C.F.R. § 4.119.  

A March 2006 VA examination report showed that the Veteran worked as a paper handler and lost no time from work due to his diabetes mellitus.  An April 2007 VA examination report noted that the Veteran was not restricted in his ability to perform strenuous activities.  At his May 2009 VA examination, it was noted that, "as far as restriction of activities, the [V]eteran stopped working [for a local newspaper] in 2006."  At his June 2009 VA examination, the examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  

In an October 2007 statement, the Veteran asserted that his diabetes mellitus causes him to have poor balance, which makes every day chores difficult to do.  Further, he asserted that he cannot react as quickly while driving at night due to poor vision.  Lastly, he asserted that he lost his job because of his poor balance.  

The Board has considered the Veteran's October 2007 statement, but alone, it cannot support a 40 percent rating.  The U.S. Court of Appeals for Veterans Claims has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

As noted above, VA examiners have specifically stated that the Veteran is not restricted in his ability to perform strenuous activities.  Although the May 2009 VA examiner noted that the Veteran stopped working in 2006, it was not specified whether it was due to diabetes or what activities the Veteran must avoid to control his diabetes.  The Board finds that the April 2007 and June 2009 findings that the Veteran does not need to regulate his activities are more probative than the May 2009 notation that he stopped working in 2006.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent for service-connected diabetes mellitus is not supported by the evidence.  The record reflects that the Veteran's diabetes mellitus requires no more than the use of oral medication, insulin, and a restricted diet.  Absent evidence of medically required avoidance of strenuous occupational and recreational activities, the Board determines that the Veteran does not have restriction of activities as defined by VA regulations.  Accordingly, the Board determines that a preponderance of the evidence is against a rating in excess of 20 percent for service-connected diabetes mellitus, and therefore, the Veteran's claim is denied.   

B.  Peripheral Neuropathy the Right and Left Lower Extremities

The Veteran asserts that he is entitled to higher disability evaluations for peripheral neuropathy in his right and left lower extremities.  He is currently assigned a 
20 percent evaluation for each lower extremity under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Neurological disabilities, may be treated as incomplete paralysis, neuritis, or neuralgia of the affected nerves.  Paralysis, neuritis, and neuralgia, are all assigned ratings based on complete or incomplete paralysis of the affected nerve. See 38 C.F.R. § 4.124a.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  Similarly, neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve warrants a maximum 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

At a February 2003 VA examination, the Veteran reported tingling in his legs, but peripheral neuropathy was not detected.  In March 2006, a VA examiner noted that the Veteran had moderate peripheral neuropathy in both feet, ankles, and calves to just below his knees.  He wore orthopedic inserts.  His lower extremities had decreased hair growth.  His pulses and reflexes were normal.  At an April 2007 VA diabetes examination, the Veteran complained of paresthesias in his feet.  He was observed to have "very mild" peripheral neuropathy due to poor control of diabetes mellitus.  At his May 2009 VA examination, he reported progressively worsening tingling and numbness since approximately 2000.  He stated that nothing alleviated his symptoms, but that it did not interfere with daily activity.  He reported occasional pain that was "not very bad."  Upon examination, he had decreased hair growth on his lower extremities.  Moderate peripheral neuropathy of the toes, feet, ankles, and mid calves was detected using monofilament and pinprick testing.  He had normal strength, pulses, and reflexes in his lower extremities.  At his June 2009 VA examination, he complained of paresthesias in his lower extremities.  Upon examination, his pulses were normal and his Babinski sign was negative (normal).  His patellar deep tendon reflex was 1+ (hypoactive).  His Achilles deep tendon reflex was 0 (absent).  He had trophic changes to his lower extremities in the form of thin skin, absent hair, and dystrophic nails.  He had decreased sensation to vibration in both his ankles, but the sensory examination was otherwise normal.  

The Board finds that the Veteran's disability picture approximates no more than moderate incomplete paralysis in both lower extremities.  The first mention of hypoactive patellar deep tendon reflexes and an absent ankle jerk was at his June 2009 VA examination.  His complaints of pain, tingling, and numbness, as well as findings of decreased sensation are wholly sensory and thus, at most may be considered moderate.  38 C.F.R. § 4.124a.  The additional symptoms of leg hair loss, thinning skin, and dystrophic nails do not approximate moderately severe peripheral neuropathy.  

The Veteran's peripheral neuropathy of the lower extremities does not show any motor weakness, paralysis, or muscular atrophy at any time.  The Veteran reported in June 2009 that his peripheral neuropathy does not interfere with his daily activities and reported his pain as very mild.  The Board concludes the Veteran's impairment more nearly approximates moderate than moderately severe.  Accordingly, the preponderance of the evidence of record is against a rating in excess of the 20 percent rating assigned herein for the service-connected peripheral neuropathy of the lower extremities, and his appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his ratings.  Hart, 21 Vet. App. at 505.  

C.  Diabetic Retinopathy

The Veteran asserts that he is entitled to  higher disability evaluation for diabetic retinopathy.  Since June 24, 2009, he has been assigned a 20 percent evaluation for it under Diagnostic Code 6099-6080.  38 C.F.R. § 4.79.  Prior to that date he was rated noncompensable.  Diabetic retinopathy is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  When a disability is not specifically listed, the diagnostic code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  The most closely analogous diagnostic codes are 6063 through 6079, which provide for loss of visual acuity and Diagnostic Code 6080, which provides ratings for visual field loss.  38 C.F.R. § 4.84a (2008).  

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  Under the regulations in effect prior to December 10, 2008, a compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a) (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6079 (2008).  In this case, there is no evidence to show that the Veteran's loss of visual acuity warrants a compensable evaluation.  At worse, his right eye vision was 20/30 in the right eye in June 2009.  At worst, his left eye vision was 20/25+ in April 2007.  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Thus, his retinopathy is most appropriately evaluated under impairment of field vision.  

Prior to December 10, 2008, ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldman perimeter chart.  38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6080 (2008).  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III, located in 38 C.F.R. § 4.76a.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).  

Under Diagnostic Code 6080, homonymous hemianopsia warrants a 30 percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.  

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.  

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or is rated as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

The first and only measurements of the Veteran's visual field impairment were taken during his June 2009 VA examination.  The results from this examination were the basis for the December 2009 rating decision which granted a 20 percent evaluation for diabetic retinopathy, when it was previously noncompensable and considered part of his evaluation for diabetes mellitus as set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The average concentric contraction of visual fields shown at the June 2009 VA examination are as follows: 

Right eye, 48 degrees [(normal temporally 85 degrees, exam showed 42 degrees, loss of 43 degrees; normal down temporally 85 degrees, exam showed 60 degrees loss of 25 degrees; normal down 65 degrees, exam showed 51 degrees, loss of 14 degrees; normal down nasally 50 degrees, exam showed 65 degrees, loss of minus 15 degrees; normal nasally 60 degrees, exam showed 63 degrees, loss of minus three degrees; normal up nasally 55 degrees, exam showed 35 degrees, loss of 20 degrees; normal up 45 degrees, exam showed 29 degrees, loss of 16 degrees; normal up temporally 55 degrees, exam showed 40 degrees, loss of 15 degrees) (total 500 degrees minus total degrees lost of 115 equals 385 remaining degrees of visual field divided by 8, which represents the average contraction for rating purposes, 48.125)].  

Left eye, 46 degrees [(normal temporally 85 degrees, exam showed 65 degrees, loss of 20 degrees; normal down temporally 85 degrees, exam showed 60 degrees, loss of 25 degrees; normal down 65 degrees, exam showed 52 degrees, loss of 13 degrees; normal down nasally 50 degrees, exam showed 41 degrees, excess of 9 degrees; normal nasally 60 degrees, exam showed 40 degrees, loss of 20 degrees; normal up nasally 55 degrees, exam showed 42 degrees, loss of 13 degrees; normal up 45 degrees, exam showed 30 degrees, loss of 15 degrees; normal up temporally 55 degrees, exam showed 40 degrees, loss of 15 degrees) (total 500 degrees minus total degrees lost of 130 equals 370 remaining degrees of visual field divided by 8, which represents the average contraction for rating purposes, 46.25)].  

The Veteran's concentric contraction in each eye falls between over 45 degrees and 60 degrees.  Under Diagnostic Code 6080, this degree of concentric contraction is assigned a 20 percent evaluation when it is bilateral.  38 C.F.R. § 4.84a (2008).  It may also be rated as 20/50.  Id.  However, evaluating it as 20/50 would only warrant a 10 percent evaluation under the applicable diagnostic code, 6079.  Id.  Thus, evaluating as average contraction is more favorable to the Veteran.   

In order to qualify for a 30 percent rating under Diagnostic Code 6080, the Veteran would need to show an average concentric contraction between 45 degrees and 30 degrees for both eyes.  38 C.F.R. § 4.84a (2008).  As noted above, the Veteran's right eye has an average concentric contraction of 48.125 and his left eye has an average concentric contraction of 46.25, which are both outside of this range.  As a result, he is not entitled to an increased disability evaluation for his diabetic retinopathy.  The Veteran has not met the requirements for a higher rating on June 24, 2009, or thereafter, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  

Reviewing the evidence, the Board finds that from June 24, 2009 onward, the overall disability picture for the Veteran's diabetic retinopathy does not more closely approximate a 30 percent rating under the applicable diagnostic codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.  

D.  Extraschedular Consideration

Lastly, the Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's diabetes, peripheral neuropathy, and diabetic retinopathy are inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms are adequately described in the rating schedule.  His need for oral hypoglycemic agents, insulin, and a restricted diet are accurately captured by Diagnostic Code 7913.  His decreased sensation, numbness, occasional pain, and hypoactive deep tendon reflexes are accurately captured by Diagnostic Code 8520.  His impairment of field vision is accurately captured by Diagnostic Code 6080.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A disability evaluation in excess of 20 percent for diabetes mellitus, type II is denied.

A disability evaluation in excess of 20 percent for peripheral neuropathy in the right lower extremity is denied.  

A disability evaluation in excess of 20 percent for peripheral neuropathy in the left lower extremity is denied.  

A disability evaluation in excess of 20 percent for diabetic retinopathy from June 24, 2009, is denied.  


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issues remaining on appeal as further development is required. 

A.  Entitlement to a Compensable Disability Evaluation for Diabetic Retinopathy Prior to June 24, 2009

Prior to the Veteran's June 2009 VA eye examination, there are no measurements of the Veteran's visual fields of record.  As a result, there is a gap in medical records for the appeals period prior to June 24, 2009.  On remand, VA should determine whether there are outstanding VA or private treatment records that would allow the Veteran's diabetic retinopathy to be evaluated prior to June 24, 2009.  Regardless of whether additional records are obtained, a retrospective opinion to determine the severity of the Veteran's service-connected diabetic retinopathy prior to June 24, 2009, should be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

B.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2010).  Here, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  A TDIU may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

At his June 2009 VA examination, the examiner was asked to comment on the Veteran's ability to function in an occupational environment and to describe his functional limitations caused solely by his service connected disabilities.  The examiner opined that the Veteran "should be able to work in any kind of occupational environment with no functional limitations solely due to his service-connected disabilities."  This is, in essence, an opinion that provides evidence against the Veteran's claim because the examiner is asserting that his service-connected disabilities, when considered alone, do not preclude substantially gainful employment.  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the examiner failed to provide a reasoned medical explanation for concluding that the Veteran's service-connected disabilities did not prevent him from working.  With respect to the opinion regarding employability, the examination is inadequate.  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  An opinion with a rationale is warranted with respect to the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records not already in the claims file for evaluation and treatment of the Veteran from the Salem VA Medical Center, since January 16, 2008.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to his diabetic retinopathy that is not currently of record.  Specifically request that the Veteran identify private healthcare providers who have treated him for any eye condition, to include diabetic retinopathy, prior to June 24, 2009.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, Obtain a retrospective medical opinion in order to fill the gap in the medical evidence of record pursuant to the Chotta decision, cited to above.  After reviewing the claims file, an appropriate examiner should describe the nature and severity of the Veteran's service-connected diabetic retinopathy for the appellate period prior to June 24, 2009, that is, beginning on February 22, 2006.  In particular, for the period prior to June 24, 2009, the examiner should provide an estimate as to actual extent of contraction, if any, from normal for each of the eight principal meridians in each eye, in degrees.  See 38 C.F.R. § 4.76, 4.76a (Table III, Figure 1).  

A clear rationale for all opinions rendered would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completion of 1, 2, and 3 above, return the Veteran's claims file to the examiner who conducted the June 2009 VA examination so that an addendum opinion may be prepared as set forth below.  

If that examiner is not available, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner who conducted the June 2009 examination (or a new examiner, if he or she is not available) is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity so as to render him unable to secure and follow a substantially gainful occupation.  The Veteran is service connected for: diabetes mellitus, peripheral neuropathy of both upper and lower extremities, bilateral diabetic retinopathy, and impotence associated with his diabetes mellitus.

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's increased rating/TDIU claims.  VA should document its consideration of whether: (1) "staged" ratings, pursuant to the Hart decision, cited to above, or (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded an appropriate period of time to respond, before the claims file is returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


